Motion for resettlement of order of March 2, 1931, granted and order resettled so as to provide that the motion to dismiss the appeal be denied upon condition that appellant perfect the appeal for the May term (for which term the case is set down) and be ready for argument when reached unless respondents’ attorney give the usual stipulation in lieu of certification, in which event the appeal is ordered on the April term calendar. Motion to dispense with printing photographs, Exhibits 1 to 4, denied. Present — Lazansky, P. J., Kapper, Hagarty, Seudder and Davis, JJ.